Citation Nr: 1434301	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 2008 for the award of a 50 percent rating for the service-connected anxiety disorder.   

2.  Entitlement to service connection for residuals of rhinoplasty surgery.   

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected peripheral neuropathy of the right upper extremity. 

5.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected peripheral neuropathy of the left upper extremity.

6.  Entitlement to an increased compensable rating for allergic rhinitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to June 1998.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in November 2008 and August 2009.  The November 2008 decision assigned a 50 percent rating to the anxiety disorder from April 1, 2008.  The Veteran expressed disagreement with the effective date of the award.  An August 2009 decision granted service connection for allergic rhinitis and assigned a zero percent rating.  Entitlement to higher ratings for peripheral neuropathy of the left and right upper extremities and service  connection for residuals of a rhinoplasty and sleep apnea were denied.    

The Board notes that in a July 2010 decision, the 10 percent ratings assigned to the peripheral neuropathy were reduced to zero percent.  However, the 10 percent ratings were restored effective September 24, 1999 in a January 2012 decision.  

In November 2012 and at the hearing before the Board in December 2012, the Veteran and his representative submitted additional pertinent evidence with a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304.  Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).
 
In September 2013, additional medical evidence was associated with the virtual file without a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304.  However, this medical evidence, consisting of VA treatment records dated from 1998 to December 2012 is duplicative of the evidence that was of record at the time of January 2012 supplemental statement of the case and the December 2012 waiver.  The newly submitted VA treatment records dated from January 2013 to September 2013 are not pertinent to the issue of entitlement to an earlier effective date or the issues of service connection for residuals of a rhinoplasty or sleep apnea.  Thus, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c). 

The Veteran testified at a Travel Board hearing before the Board in December 2012.  A transcript of the hearing is associated with the record.

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

All issues except for the effective date claim are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1998 decision, the RO granted service connection for anxiety disorder and assigned a 10 percent rating effective from July 1, 1998.  The RO notified the Veteran of this decision and she did not perfect an appeal.    

2.  In a March 2003 decision, the RO assigned a 30 percent rating to the anxiety disorder effective from February 1, 2001.  The RO notified the Veteran of this decision in March 2003 and she did not perfect an appeal.    

3.  On April 1, 2008, the RO received an informal claim for an increased rating for the service-connected anxiety disorder.    
 
4.  From April 1, 2007 to March 31, 2008, it is factually ascertainable that the service-connected generalized anxiety disorder was manifested by a disability picture that more nearly approximated that of occupational and social impairment resulting in reduced reliability and productivity and difficulty in establishing effective work and social relationships.  


CONCLUSION OF LAW

An effective date of April 1, 2007 is the earliest assignable for the award of the 50 percent evaluation for the service-connected anxiety disorder in connection with the Veteran's claim for increase.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided notice letters to the Veteran in February 2008, October 2008, and November 2008, prior to the initial adjudication of the claims, and in December 2008, and June 2009.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letters.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Veteran's claim for an earlier effective date for the award of a 50 percent rating to the anxiety disorder is a downstream issue, which was initiated by the notice of disagreement.  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, there is no duty to provide additional notice in this case.  In any event, the Veteran was notified of the type of evidence necessary to establish effective dates. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied. All available service treatment records were obtained.  VA treatment records dated from 1996 to September 2013 and treatment records from the Darnall Army hospital dated from 1999 to 2010 are associated with the claims file and the virtual file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

As noted above, the Veteran was afforded a hearing before an Acting Veterans Law Judge (AVLJ) during which she presented oral argument in support of the claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing.  See the Board hearing transcript, dated in December 2012, page 16.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).







Entitlement to an Earlier Effective Date

Effective Date Law and Regulations

Except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  

However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157(b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes. 

VA is required to look to all communications from the appellant which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is required is that a communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  

Rating Criteria for a Psychiatric Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." 

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.   

A 50 percent disability rating is warranted, under 38 C.F.R. § 4.130, Diagnostic Code 9400, if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-, and long-, term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Analysis

The Veteran seeks an effective date earlier than April 1, 2008 for the award of a 50 percent evaluation for the service-connected anxiety disorder.  

The assignment of effective dates is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The VA regulation applicable to effective dates for awards of increased compensation thus provides that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

As noted, the date of receipt of the increased rating claim, as determined by the RO, is April 1, 2008.  The RO found that it was factually ascertainable as of the date of receipt of the increased rating claim that the criteria for a 50 percent rating under Diagnostic Code 9400 were met for the anxiety disorder.  The RO based the assignment of the 50 percent rating on the findings of the October 2008 VA psychiatric examination.  The October 2008 VA psychiatric examination report indicates that the Axis I diagnoses were dysthymic disorder and anxiety disorder.  The VA psychologist determined that the Veteran's anxiety disorder was productive of reduced reliability and productivity due to anxiety, panic attacks, and impaired concentration.  The VA psychologist indicated that the Veteran missed work frequently because of the stress of her job leads to increased anxiety and the potential of panic attacks. The VA psychologist noted that the Veteran would rather avoid work than risk a panic attack.  It was further noted that although mental status examination did not show significant impaired concentration, the Veteran noted that she had been counseled at work as a result of inattention to detail (impaired concentration) and the Veteran noted that this problem has become more troublesome during the past year.  The GAF score assigned to the dysthymic disorder and anxiety disorder was 60 which is indicative of more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  The VA psychologist indicated that the anxiety disorder did not cause total social and occupational impairment and did not cause deficiencies in most areas.  

The October 2008 VA examination report indicates that the Veteran was currently taking an anti-depressant.  It was noted that the Veteran had panic attacks triggered by occupational and domestic stress.  The panic attacks occurred approximately every two months and occurred more frequently when she was under increased stress.  It was noted that the Veteran worried excessively about minor matters, had difficulty falling asleep, she was tired throughout the day, and mood was depressed.  The VA psychologist noted that the symptoms were chronic and of moderate severity.  Mental status examination revealed that the Veteran had dysphoric mood and mildly impaired immediate memory.  

The RO found that the service-connected anxiety disorder met the criteria for a 50 percent disability rating under 38 C.F.R. § 4.130 and the anxiety disorder was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms panic attacks, impaired concentration, and disturbances of mood.  38 C.F.R. § 4.130.

As noted above, the pertinent regulations indicate that the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

On this record, the Board finds that it was factually ascertainable that the Veteran's service-connected anxiety disorder met the criteria for a 50 percent rating from April 1, 2007, one year prior to receipt of the claim for an increased rating.  The VA treatment records and private medical records show that from that date, the anxiety disorder met the criteria for a 50 percent rating under Diagnostic Code 9400.    

A March 14, 2007 VA mental health treatment record indicates that the Veteran reported having problems with concentration, forgetfulness, irritability, anger, mood swings, crying spells, isolation, restlessness, interrupted sleep, extreme tiredness, and stress related to family and health issues.  Examination revealed that mood appeared anxious and depressed with congruent effect.  The Veteran was referred for psychological testing for memory problems and difficulty making decisions.  An April 17, 2007 mental health note indicates that the Veteran was referred for medication management for depression and gambling.  The Veteran reported having memory problems but the examiner noted that she was able to concentrate enough to play bingo each evening.  Mental status examination revealed depressed mood.  The Axis I diagnosis was dysthymia and impulse control disorder not otherwise specified (gambling).  The GAF score assigned was 55.  Scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  A July 16, 2007 VA mental health treatment record indicates that the Veteran reported having a lack of motivation and she had a panic attack the week of her son's surgery.  It was noted that the diagnosis was unchanged and the GAF score was 58.  A December 20, 2007 VA mental health treatment record notes that the Veteran had diagnoses of dysthymia, impulse control disorder not otherwise specified (gambling), and general anxiety disorder due to her living situation and husband.  The record notes that the Veteran had recently filed for divorce from her husband.  The GAF score was 58. 

In the present case, the Board finds that the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of the claim for increased compensation.  As noted above, the date of receipt of the claim is April 1, 2008.  The medical evidence of record shows that the Veteran's service-connected psychiatric disorder was of the same degree of severity for one year prior to the date of receipt of the increased rating claim as evidenced by the VA mental health treatment records showing symptoms of anxiety, panic attacks, and impaired concentration.  The GAF scores for the one year period prior to April 1, 2008 are in the range of 55 to 58 and are indicative of the same level of impairment as demonstrated upon VA examination in October 2008.  See the DSM-IV.   Thus, for the time period of one year prior to receipt of the claim for an increased rating, the Veteran has met the requirements for a minimum 50 percent rating under 38 C.F.R. § 4.130 because it is factually ascertainable for that time period that the service-connected psychiatric disorder was productive of reduced reliability and productivity due to anxiety, depressed mood, panic attacks and impaired concentration.  Thus, an effective date of April 1, 2007 is warranted for the 50 percent rating assigned to the service-connected anxiety disorder.  

The Board finds that an effective date earlier than April 1, 2007 for the assignment of the 50 percent rating for the anxiety disorder is not warranted.  As noted above, the pertinent regulations permit the assignment of an effective date from the date of receipt of the increased rating claim if it is factually ascertainable that an increase in disability occurred and if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board reviewed all communications in the claims file to determine whether the Veteran had filed an earlier informal or formal claim for an increased rating for generalized anxiety disorder prior to April 1, 2008.  The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155; see also Kessel v. West, 13 Vet. App. 9 (1999).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

The Board finds that a prior unadjudicated increased rating claim for a generalized anxiety disorder is not contained within the record.  After the final March 2003 decision which assigned a 30 percent rating to the generalized anxiety disorder, the Veteran did not file an increased rating claim for generalized anxiety disorder until the April 2008 claim, the increased rating claim at issue in this matter.  The record shows that the Veteran submitted a statement in December 28, 2007 and requested an increase for allergic rhinitis and bilateral forearm strain.  She also requested service connection for sleep apnea and rhinoplasty.  However, the Veteran did not identify the service-connected generalized anxiety disorder in this statement.  The Veteran indicated that she was refiling "for additional increases of all award disabilities as well as new diagnoses illness."  The Veteran then indicated "Request the following conditions that were denied a re-look and they are as follows," and the Veteran specified the conditions as allergic rhinitis, rhinoplasty, and bilateral forearm muscle strain and arm tenderness.  The Veteran identified sleep apnea as the new service connection claim.  She did not refer to or identify generalized anxiety disorder as a condition for which she wanted to file for an increased rating.  She did not identify generalized anxiety disorder in the December 2007 statements.  These statements cannot be construed as a claim for an increased rating since there is no mention in these documents that the Veteran was seeking increased compensation benefits for the service-connected generalized anxiety disorder.  The next communication in the record is the April 2008 informal claim for an increased rating for generalized anxiety disorder; in this statement, the Veteran asserted that she had been seen in the past several years for panic attacks.  

The Board has reviewed all other communications in the claims file from March 2003, the last final rating decision, to April 1, 2008.  The Board finds that there is no evidence of an earlier claim for an increased rating.  The record shows that the Veteran submitted various forms and certificates regarding school attendance and status of dependents during this time period.  These documents cannot be construed as a claim for an increased rating since there is no mention in these documents that the Veteran was seeking increased compensation benefits for the generalized anxiety disorder.  The Veteran submitted a release identifying medical treatment at VA and Darnall Army hospital which was received April 1, 2008.  The Veteran did not identify specific treatment for an anxiety disorder but only identified medical treatment.  This document can not be construed an informal increased rating claim since generalized anxiety disorder was not identified.  In any event, this document was received on April 1, 2008 and even if it is construed as an informal increased rating claim, it does not provide an earlier date of receipt of claim.   

At the hearing before the Board in December 2012, the Veteran argued that the service-connected anxiety disorder symptoms were the same when the 30 percent rating was assigned as when the 50 percent rating was assigned.  See the Board hearing transcript, pages 13-14.  The Veteran appears to be arguing that the effective date for the assignment of the 50 percent rating should go back to February 1, 2001, the effective date of the assignment of the 30 percent rating for the generalized anxiety disorder in the March 2003 decision.  

The Board finds that an effective date prior to April 1, 2007 for the award of the 50 percent rating is legally precluded.  The effective date established in the March 2003 decision could be disturbed only if it was the product of clear and unmistakable error.  38 U.S.C.A. § 5109A; Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  Once a decision as to an effective date becomes final, the only route to an earlier effective date is through a successful showing of clear and unmistakable error in the decision that established the disputed effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of an earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.  The record shows that the March 2003 decision is final.  The Board finds that the Veteran has not alleged clear and unmistakable error in the March 2003 decision.  A disagreement as to how the facts were weighed or evaluated does not constitute clear and unmistakable error.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

Accordingly, under the applicable effective date regulations, an effective date of April 1, 2007 and no earlier is warranted for the award of an increased 50 percent rating for the service-connected generalized anxiety disorder.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400.  The appeal is granted to that extent.  


ORDER

The criteria for an earlier effective date of April 1, 2007 for the assignment of a 50 percent evaluation for service-connected anxiety disorder have been met, and the appeal is granted to that extent.  






REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability). 

The Veteran was afforded a VA examination of the sinuses in 2009.  At the hearing before the Board in December 2012, the Veteran stated that the allergic rhinitis has worsened, her medications had been increased, and she had sinus drainage and nosebleeds.  See the Board Hearing Transcript dated in December 2012, pages 2-4.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected allergic rhinitis.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

At the hearing before the Board in December 2012, the Veteran stated that the peripheral neuropathy of the upper extremities has worsened.  The Veteran reported that her grip has deteriorated, she had flare-ups of swelling and pain, and she was told by her doctor that her peripheral neuropathy was severe.  See the Board Hearing Transcript dated in December 2012, pages 5-7.  The Board finds that a new examination is needed to determine the severity of the peripheral neuropathy of the upper extremities.  Id.  

Also, at the hearing before the Board in December 2012, the Veteran stated that she received treatment for her service-connected disabilities at the Temple VA medical center and at the Darnall Army Hospital.  See the Board Hearing Transcript dated in December 2012, page 17.  The RO/AMC must make attempts to obtain any records of treatment of the service-connected allergic rhinitis and peripheral neuropathy of the upper extremities dated since September 2013 from the VA healthcare system and dated since March 2010 from the Darnall Army Hospital.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  Given that these records concern respiratory treatment (for allergic rhinitis), there is a high likelihood that information relevant to the claims for service connection for rhinoplasty surgery and sleep apnea could be included therein too, and those claims must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding clinical records referable to VA treatment received by the Veteran since September 2013 and copies of any outstanding clinical records referable to treatment since March 2010 from the Darnall Army Hospital.  These records should be incorporated into the Veteran's claims file.
 
2.  Contact the Veteran in order to obtain copies of any relevant non-VA medical records.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.

3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected allergic rhinitis.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

All indicated tests and studies should be conducted.  The examiner should specify the specific symptoms and manifestations due to the chronic allergic rhinitis.  The examiner should report whether the allergic rhinitis is manifested by polyps and an obstruction of the nasal passage.  The examiner should indicate whether the nasal obstruction is greater than 50 percent on both sides or if there is complete obstruction on one side.  The examiner should provide a complete rationale for any opinion rendered.  

4.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected peripheral neuropathy of the upper extremities.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

All indicated tests should be performed.  The examiner should specifically note all symptomatology and manifestations caused by the service-connected peripheral neuropathy of the upper extremities.  The examiner should specify the whether the peripheral neuropathy of each of the upper extremities is mild, moderate, moderately-severe, or severe.  The examiner should report whether there is complete paralysis in the upper extremities with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  A rationale must be provided for all findings and conclusions reached.  

5.  After completing all indicated development and accomplishing any other action deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


